Citation Nr: 0105287	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  93-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for lichen simplex 
chronicus, prurigo nodularis, acanthosis nigricans, 
eczema, Candida intertrigo, tinea corporis, tinea cruris, 
tinea versicolor, xerosis, folliculitis, seborrheic 
dermatitis, basal cell carcinoma of the nose, actinic 
keratosis, tyloma and onychomycosis.  

2. Entitlement to an increased rating for epidermophytosis of 
the hands and feet, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.  

The present appeal arises from a June 1993 rating decision, 
in which the RO denied the veteran's increased rating claim 
for epidermophytosis of the hands and feet.  The disorder was 
evaluated as 10 percent disabling, effective from July 1959.  
The veteran filed a Notice of Disagreement (NOD) in August 
1993, and the RO issued a Statement of the Case (SOC) in 
September 1993.  The veteran filed a substantive appeal in 
October 1993.  The veteran's appeal came before the Board, 
which in a November 1995 decision, remanded the appeal back 
to the RO for additional development.  As part of the remand 
order, the RO was instructed to adjudicate whether service 
connection was warranted for any other skin disorders, other 
than epidermophytosis of the hands and feet.  

As such, in a November 1998 rating decision, the RO denied 
the veteran's claim for service connection for lichen simplex 
chronicus, prurigo nodularis, acanthosis nigricans, eczema, 
Candida intertrigo, tinea corporis, tinea cruris, tinea 
versicolor, xerosis, folliculitis, seborrheic dermatitis, 
basal cell carcinoma of the nose, actinic keratosis, tyloma 
and onychomycosis.  The veteran filed an NOD in December 
1998, and the RO issued an SOC that same month.  The veteran 
filed a substantive appeal also in December 1998.  

The veteran's appeal returned to the Board, which in a 
February 1999 decision, denied the veteran service connection 
for lichen simplex chronicus, prurigo nodularis, acanthosis 
nigricans, eczema, Candida intertrigo, tinea corporis, tinea 
cruris, tinea versicolor, xerosis, folliculitis, seborrheic 
dermatitis, basal cell carcinoma of the nose, actinic 
keratosis, tyloma and onychomycosis.  It also denied the 
veteran an increased rating for epidermophytosis of the hands 
and feet.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In that litigation, the Court issued an order, dated in 
February 2000, in which it granted a Joint Motion for Remand, 
filed by counsel for the Secretary and counsel for the 
veteran, vacated the Board's decision, and remanded the case 
for additional development.  The Court remanded the case to 
the Board under the authority of 38 U.S.C.A. § 7252(a) (West 
1991 & Supp. 2000).  

REMAND

As part of the Remand instructions set out in the Board's 
November 1995 decision, the RO was instructed to schedule the 
veteran for a VA dermatology examination in the "summer", 
for the purpose of ascertaining the nature and extent of all 
skin pathology.  The veteran had reported that his skin 
disorder was worse during the summer months.  See Bowers v. 
Brown, 2 Vet.App. 675, 676 (1992) and Ardison v. Brown, 2 
Vet.App. 405 (1994), in which the Court held that whenever 
possible, examinations of disabilities, such as skin 
conditions which are subject to periodic exacerbation and 
improvement, should be scheduled when the conditions would be 
most disabling.  

Following VA examinations on September 11, 1996, and February 
14, 1997, the RO notified the veteran by letter, dated in 
June 1998, that the two previous examinations had not been 
conducted during the summer, and that he would need to be 
rescheduled for a third examination.  Subsequently, that same 
month, June 1998, the veteran underwent an additional VA 
dermatology examination.  This examination, however, was 
found by the RO to be insufficient for rating purposes.  
Thereafter, the veteran was again medically examined in 
September 1998.  After a clinical evaluation, the examiner's 
diagnosis was lichen simplex chronicus and chronic 
intertrigo.  The examiner reported that he could not make a 
connection between the currently demonstrated conditions and 
the veteran's service or the service-connected 
epidermophytosis of the hands and feet.  

The Board is cognizant that in the Joint Motion for Remand 
and Stay of Proceedings, dated in February 2000, it was 
stated that the RO had failed to comply with the Board's 
remand instructions, given that the September 11, 1998, VA 
dermatology examination had not been conducted during the 
"summer."  See Stegall v. West, 11 Vet.App. 268, 271 
(1998), in which the Court held that a remand by the Board 
confers on the veteran or other claimant as a matter of law, 
the right to compliance with the remand orders.  This was, 
apparently, the sole reason the case was remanded.  

The Board is aware that September 11th was prior to the 
autumnal equinox, i.e., the first day of autumn and, as such, 
technically, still considered to be within the summer season.  
Thus, the RO did comply with the Board's remand order.  
Nevertheless, the parties to the Court litigation agreed that 
September 11, 1998, was not "summer."  This may or may not 
have been based on the RO's own perception that September 
11th was not considered to be during the summer season, as 
noted in the above June 1998 letter to the veteran.  In any 
event, in keeping with the Court order, a new examination 
must be scheduled.  Furthermore, to avoid any additional 
confusion, the veteran should be asked to identify when 
during the summer he feels his skin disorder becomes most 
symptomatic.  Thereafter, to the extent practicable, he 
should be scheduled for a dermatology examination as close to 
that time as possible but, in any event, during the 
"summer."  The veteran is also encouraged seek outpatient 
care during those times that his skin disability is most 
symptomatic, so that the extent of the manifestations can be 
documented for the record.   

Additionally, the Board notes that, during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act of 
2000 was enacted.  This new statute amended and clarified 
VA's duty to assist claimants in the development of the facts 
relevant to their claims.  Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since this case is being returned to 
the RO for further evidentiary development, the RO should 
ensure that any additional evidentiary development or other 
procedures that may be required by this new law are 
accomplished.  

Accordingly, while we regret the delay, the veteran's claims 
are REMANDED to the RO for the following action:  

1.  The veteran should be contacted 
and asked to identify or submit any 
additional evidence or argument, 
particularly medical evidence, that 
is relevant to the issues on appeal.  
The veteran should be asked to 
identify any medical care providers, 
including private physicians and VA 
or service department facilities, 
that have evaluated or treated him 
recently for his skin pathology.  Any 
copies of medical records obtained by 
the RO should be associated with the 
veteran's claims folder.  The veteran 
should also be contacted and asked to 
identify when during the summer his 
skin pathology becomes most 
symptomatic.  

2.  Regarding the notice to the 
veteran of the examination scheduled 
in connection with this remand or of 
other evidence requested, the RO 
should provide the veteran with 
information sufficient to inform him 
of the consequences of a failure to 
report for any scheduled examination 
without good cause or failing to 
assist in providing any other 
evidence deemed necessary.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  

3.  Thereafter, to the extent 
practicable, the veteran should be 
accorded a VA dermatology examination 
during the summer period he 
identifies as causing his skin 
pathology to become most symptomatic.  
The claims folder and a copy of this 
remand must be made available to the 
physician for review in conjunction 
with the examination.  All indicated 
testing should be conducted and 
photographs of the affected areas 
should be taken and made part of the 
record.  If more than one skin 
disorder is found to be present, the 
examiner should provide specific 
diagnoses and describe all associated 
symptomatology.  In addition, the 
examiner must provide specific 
opinions regarding the likely 
etiology of all skin disorders found, 
other than epidermophytosis, and 
whether they are at least as likely 
as not a part of, or the result of, 
the service-connected 
epidermophytosis of the hands and 
feet.  The examiner should provide 
the rationale for all opinions or 
conclusions expressed.  

4.  Thereafter, the RO should review 
the examination report and ensure 
that it includes all of the requested 
findings and opinions.  If not, the 
report should be returned to the 
examiner for corrective action.  The 
RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the 
processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered.

5.  Upon completion of the 
development of the record requested 
by the Board, and any other 
development deemed appropriate by the 
RO, the RO should again consider the 
veteran's claims.  If action taken 
remains adverse to the veteran, he 
and his accredited representative 
should be furnished an SSOC 
concerning all evidence added to the 
record since the last SOC/SSOC.  
Subsequently, the veteran and his 
representative should be given the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




